Citation Nr: 1212381	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of service connection for a stomach disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder, including as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  The record contains a transcript of that hearing.
 
The issue of entitlement to service connection for a stomach disorder, including as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of service connection for a stomach disorder was denied by an unappealed rating decision in December 1992. 

2. The evidence received since the December 1992 rating decision is new evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The December 1992 rating decision which denied entitlement to service connection for a stomach disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the final December 1992 determination denying the Veteran's claim of entitlement to service connection for a stomach disorder is new and material, and the Veteran's claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

A December 1992 rating decision denied the Veteran's claim of entitlement to service connection for a stomach disorder. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the December 1992 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the December 1992 rating decision consisted of service treatment records and post-service medical records. The Veteran's claim was denied on the basis of the RO's determination that there was no indication of a stomach disorder in service and therefore, the Veteran's stomach disorder was not the result of service. 

The evidence submitted in support of reopening the claims includes multiple treatment records showing a diagnosis of gastroesophageal reflux disease (GERD), the Veteran's contentions that his GERD is due to his PTSD, a rating decision granting the Veteran service connection for PTSD, a medical article entitled "Depression, Anxiety, and the Gastrointestinal System", and the Veteran's testimony at a March 2011 hearing, during which he testified regarding the causation of his symptomatology.  This evidence is new in that it was not previously of record at the time of the December 1992 rating decision.  Assuming the credibility of the newly presented evidence, this evidence raises a reasonable possibility of substantiating the Veteran's claim.  Justus, supra.  Therefore, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened. 


ORDER

As new and material evidence has been presented sufficient to reopen a claim of service connection for a stomach disorder, the Veteran's petition to reopen is granted.  




REMAND

The purpose of this remand is to direct the RO to schedule the Veteran for a VA examination to determine if his GERD is secondary to his PTSD.

At the March 2011 Board hearing, the Veteran testified that his GERD is aggravated by his PTSD.  Specifically, he stated that his stomach symptoms are physical manifestations of his anxiety and PTSD.  The Veteran submitted a medical article regarding the relationship between anxiety and gastrointestinal symptoms.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). A VA examination is necessary prior to adjudicating this claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a stomach disorder that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. The examiner shall respond to the following inquiries:

i. Does the Veteran have a stomach disorder, to include GERD, which is etiologically related to his period of service?

ii. Does the Veteran have a stomach disorder, to include GERD, which is etiologically related to his service-connected PTSD?

iii. Does the Veteran have a stomach disorder, to include GERD, which is aggravated by his service-connected PTSD?

iv. Does the Veteran have a stomach disorder, to include GERD, which is aggravated by the medication he takes as treatment for his service-connected PTSD?

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for a stomach disorder to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


